Citation Nr: 1519688	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2002 to December 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDING OF FACT

The Veteran's right shoulder disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability is not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3, 3.102 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Furthermore, a VA examination was not obtained for the service connection claim for right shoulder disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a right shoulder disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

An April 2013 statement of the case (SOC) indicates that VA treatment records from San Diego Healthcare System from October 2007 to April 2013 and records from Manila out-patient center from May 2009 to September 2012 were reviewed by the RO.  However, VA treatment records in the Veteran's case file from San Diego are only until September 2011 and records from Manila are only until January 2012.  While it is unclear as to whether records beyond September 2011 and January 2012 exist, the Board finds even if they do exist, neither the Veteran nor his representative has asserted such records relate the Veteran's current right shoulder disability to service.  Moreover, the additional clinical records describing Veteran's current right shoulder disability is not critical to deciding this case.  Rather, whether the Veteran's right shoulder disability is related to service is of prime importance, and there is no indication from the Veteran or his representative that there any additional clinical of treatment records that speak to this point.  As discussed below, while the Veteran's representative has asserted the Veteran has made lay contentions of ongoing shoulder problems, the Board finds no such assertions of record.  Indeed, neither the Veteran nor his accredited representative identified any specific competent or credible lay or medical evidence indicating a link between the Veteran's current left shoulder symptoms and service.  Under these circumstances, the Board finds no prejudice in not reviewing the aforementioned VA treatment records.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran is seeking service connection for a right shoulder disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims he is entitled to service connection for a right shoulder disability.  He specifically asserts in his October 2011 claim that he has a right shoulder rotator cuff disability connected to service.  In an August 2012 notice of disagreement the Veteran finds fault with VA not providing him with an  magnetic resonance imaging (MRI) because only through a MRI or sonogram can a tear in his rotator cuff be seen.   

Service treatment records reflect a May 2006 emergency room report noted the Veteran complained of right shoulder pain and limited movement.  An x-ray revealed no evidence of arthritic, inflammatory, or traumatic change.  No peritendinitis calcarea was seen and glenohumeral and acromioclavicular joint were unremarkable.  The report further noted the Veteran had a normal shoulder.  An August 2006 examination and September 2006 report of medical history were silent for any complaints, treatment or notation of a right shoulder injury or condition.  Medical examination board proceedings in October 2006 were absent of any complaints or treatment of right shoulder pain or injury.  

VA post-service medical records beginning in March 2007 noted the Veteran reported he was playing football in Iraq and his right shoulder started hurting.  He was never seen for pain, it went away, but he continued to have occasional flare ups with activity.   He further noted a few weeks ago he was throwing his 5 year old daughter in the air and he had pain which lasted 2-3 days.  The report noted the Veteran had no obvious deformity and full range of motion.  

A May 2007 VA treatment record noted the Veteran had right shoulder tendinitis.  The Veteran further reported, "I think I tore my R rotator cuff."  A subsequent May 2007 VA treatment record noted the Veteran's right shoulder pain was self-limited and had resolved.  

An undated private treatment record from P.C.A., MS PA-C, noted the Veteran retired from the army and currently had shoulder pain when throwing.  The record noted he had a right shoulder impingement with evidence of a partial articular sided tear seen on ultrasound.  X-rays revealed type II acromion and no evidence of a fracture or degenerative change.  A May 2012 private treatment record from P.C.A., MS PA-C noted x-rays revealed partial rotator cuff tear.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

While the Board recognizes the Veteran's assertion that his current right shoulder disability is related to an in-service injury, the Veteran is not competent to make these conclusions.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, orthopedic disabilities of the shoulder, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  There are many different possible shoulder disabilities, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a right shoulder disability.

The Board has found there is no competent or creditable lay or medical evidence linking the Veteran's right shoulder disability back to service.  Although the Veteran asserts that an x-ray cannot detect a torn rotator cuff, rather only a sonogram or MRI can, which were not administered during or after service, there are no positive medical findings or opinions in support of the Veteran's allegations; and neither the Veteran nor her representative have provided competent or credible evidence suggesting how any current right shoulder partial rotator cuff tear, even if extant, might be related to service.  The decision to undertake specific medical tests is within the purview of the reviewing medical professionals.  The Veteran has not provided any competent or medical evidence that an MRI or other specific medical testing was required to fully and fairly assess the claimed right shoulder disability.  In any case, there is no persuasive evidence to contradict STRs, which clearly indicate an acute and transitory injury to the shoulder that resolved prior to discharge. 

Additionally, in light of post service medical records, the Board does not find the Veteran's representative's assertion that the Veteran has made lay contentions of ongoing shoulder problems credible.  As noted above, service treatment records after the Veteran's initial May 2006 complaint of right shoulder pain are silent for further complaints or treatment.  This includes the October 2006 medical examination board proceeding which was generated with a view of ascertaining his then state of physical fitness.  Moreover, a May 2007 VA treatment record noted the Veteran's right shoulder pain was self-limited and had resolved.  To the extent the  Veteran asserts ongoing shoulder problems since service, the Board reiterated that such assertions are not credible. 

Accordingly, the Board finds that service connection for the claimed right shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right shoulder disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


